DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 5, line 7 to page 8, line 2, filed 21 July 2022, with respect to the rejection(s) of claim(s) 7-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 112(a). This is a new ground of rejection and the finality of the last Office action is withdrawn.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a carbon molecular sieve membrane comprising a carbon membrane having the recited Raman G and D peaks, does not reasonably provide enablement for all carbon molecular sieve membrane comprising a carbon membrane having the recited Raman G and D peaks.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. In particular, the instant disclosure teaches one process for producing a carbon membrane having the recited Raman G and D peaks, but does not disclose all possible methods for arriving at the membrane. 
Specifically, practicing the invention in accordance with the scope of claims 7-15 would require an undue amount of experimentation by one having ordinary skill in the art. This is particularly true in view of the breadth of the claims and the lack of predictability in the art. For instance, starting with the Yoshinaga (EP ‘623 reference) reference, one of ordinary skill in the art would have an undue experimental burden of determining which conditions (temperature, duration, concentration, etc.) of the acid wash and water ion-exchange steps would, or would not, produce the claimed carbon membrane having the recited Raman G and D peaks. Similarly, starting with the Rao reference, one of ordinary skill in the art would have an undue experimental burden of determining which conditions of the oxidation step(s) would, or would not, produce the claimed carbon membrane having the recited Raman G and D peaks. Furthermore, other process, such as those with additional heating and cooling steps with various durations and at various temperatures, could be used to produce a carbon membrane having the recited Raman peaks. Requiring a person of ordinary skill to conduct the necessary experiments is seen as being an undue burden.

Allowable Subject Matter

5.	Claims 1-6 and 16 are allowed.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 17, 2022